Citation Nr: 0004536	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  97-26 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for tuberculosis, 
claimed as due to exposure to Agent Orange.  

2.  Entitlement to service connection for bronchitis/asthma, 
claimed as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from June 1962 to May 
1965 and from August 1965 to August 1969.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case arises from a February 1997 rating action, 
with which the veteran expressed his disagreement in May 
1997.  A statement of the case was issued in July 1997, and 
the transcript of the September 1997 hearing, at which the 
veteran and his wife testified at the Washington, DC RO, has 
been construed as a substantive appeal.  Thereafter, a 
supplemental statement of the case was issued, and in due 
course, the matter was forwarded to the Board.  While the 
matter was at the Board, a motion was received from the 
veteran to appoint a service organization to represent him, 
The American Legion.  In August 1999, a Board Deputy Vice 
Chairman granted the veteran's motion, and, in October 1999, 
a Written Brief Presentation was submitted to the Board by 
The American Legion.  



In the October 1999 document prepared by The American Legion, 
arguments were advanced with respect to whether a claim for 
service connection should be granted for disabilities arising 
out of tobacco use or nicotine dependence in service.  This 
could be construed as an attempt to reopen a similar claim 
that had been denied in August 1998, more than a year 
earlier.  As this matter has not been developed on appeal, 
and is not inextricably intertwined with the issues that are 
on appeal, the matter is not properly before the Board at 
this time.  Accordingly, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran has not been diagnosed as having 
tuberculosis.  

2.  The veteran's assertion that he has bronchitis/asthma, 
related to exposure to Agent Orange in service, is not 
supported by any medical evidence that would render the claim 
for service connection for such disability plausible under 
the law.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for tuberculosis, claimed as secondary to 
Agent Orange exposure.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for bronchitis/asthma, claimed as 
secondary to Agent Orange exposure.  38 U.S.C.A. § 5107(a) 
(West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  In regard to the veteran's claim for 
benefits based upon his asserted exposure to Agent Orange, 
however, the threshold question is whether he has presented a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  If he has not, the claim 
must fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit in 
its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Veterans Appeals (redesignated the 
United States Court of Appeals for Veterans Claims, effective 
March 1, 1999), which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  See 
also Morton v. West, 12 Vet.App. 477, 480 (1999) (noting that 
the Federal Circuit, in Epps v. Gober, supra, "rejected the 
appellant's argument that the Secretary's duty to assist is 
not conditional upon the submission of a well-grounded 
claim").  See also Schroeder v. West, 12 Vet. App. 184 
(1999) (en banc order).  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

As to the veteran's contention that he was exposed to Agent 
Orange, which resulted in his developing the disabilities for 
which he seeks service connection, the Board observes that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232-
243 (Nov. 2, 1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

In this case, it must be observed as an initial matter that 
while, in 1994, medical tests reflected that at some point in 
the veteran's life he was exposed to tuberculosis, none of 
the voluminous medical records that have been associated with 
the claims file, to date, show that the veteran has been 
actually diagnosed as having that disease.  Therefore, the 
veteran has failed to submit evidence of a well-grounded 
claim of service connection for tuberculosis, since, as has 
been held by the Court, "[i]n the absence of proof of a 
present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet.App. 223, 225 (1992).  In the absence of 
a valid claim, there is no duty to assist the veteran further 
in the development of it, and the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  Accordingly, as claims that are not well grounded 
do not present a question of fact or law over which the Board 
has jurisdiction, the claim for service connection for 
tuberculosis must be denied.

As to the veteran's claims as they concern bronchitis and/or 
asthma, the Board observes that those disorders are not 
included among the diseases listed at 38 C.F.R. § 3.309(e), 
and, therefore, they are not deemed by VA to be etiologically 
related to exposure to herbicide agents used in Vietnam.  
Accordingly, the regulatory presumption created by 38 C.F.R. 
§ 3.309(e) does not apply in the veteran's case.  
Furthermore, the veteran has not submitted any probative 
medical evidence which demonstrates a causal link between his 
bronchitis/asthma and any exposure to herbicides in service.  
In view of that, the Board must conclude that the veteran has 
not met the initial burden of presenting evidence of a well-
grounded claim for service connection for bronchitis and/or 
asthma, as imposed by 38 U.S.C.A. § 5107(a).  As set forth 
above, claims that are not well grounded do not present a 
question of fact or law over which the Board has 
jurisdiction, and, therefore, the claim for service 
connection for bronchitis/asthma due to exposure to Agent 
Orange must also be denied.  See Epps v. Gober, supra.

In reaching this decision, the Board notes that, prior to 
April 5, 1999, VA's Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual, M21-1, Part VI, para. 7.20b, 
contained a liberal interpretation of the regulations that 
addressed the circumstances when exposure to a herbicide 
could be presumed, stating that "unless there is affirmative 
evidence to the contrary, a veteran who served on active duty 
in the Republic of Vietnam during the Vietnam era is presumed 
to have been exposed to a herbicide agent."  In a Court 
decision in McCartt v. West, 12 Vet.App. 164 (1999), however, 
it was held that "neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e)."  
Therefore, in April 1999, the aforementioned section of the 
VBA Manual M21-1 was revised to clarify that the presumption 
of herbicide exposure under 38 C.F.R. § 3.307(a)(6)(iii) is 
applicable only when considering presumptive service 
connection for diseases specified in section 3.309(e).  The 
manual was thus brought in line with the statutory and 
regulatory provisions in this regard.  

In any case, even if the evidence were to demonstrate that 
the veteran was exposed to Agent Orange or other herbicide(s) 
during service, as set forth above, in the absence of any 
competent evidence linking bronchitis/asthma to that 
exposure, or any competent evidence reflecting that the 
veteran has one of the diseases listed in 38 C.F.R. 
§ 3.309(e), the veteran has failed to meet the threshold 
requirement of submitting a well-grounded claim for service 
connection for disability secondary to exposure to Agent 
Orange.  

We recognize the veteran's belief that he has bronchitis 
and/or asthma due to his exposure to Agent Orange in service.  
However, he is not a physician, and thus does not have the 
professional expertise necessary to provide a competent 
opinion regarding the etiology of the disabilities at issue.  
See, e.g., Voerth v. West, 13 Vet.App. 117, 120 (1999) 
("Unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, cannot form the basis of a 
well-grounded claim."); Bostain v. West, 11 Vet.App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).







ORDER

Service connection for tuberculosis, claimed as due to 
exposure to Agent Orange, is denied.

Service connection for bronchitis/asthma, claimed as due to 
exposure to Agent Orange, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

